                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                 CRIMINAL ACTION
                                                         NO. 08-39
              v.

DERRICK EDWARD EVERETT



                                         ORDER

       AND NOW, this 5th day of October, 2018, upon consideration of Petitioner’s Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (ECF No. 49) and the

Government’s Response thereto (ECF No. 52), IT IS ORDERED that the Motion is DENIED.

                                                  BY THE COURT:



                                                  /s/ Wendy Beetlestone
                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
